DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 9/16/2020. Claims 10-27 are pending for examination.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13-18, 19 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bytheway (U.S. Patent Application Pub. US 20180188883) in view of Yoshizu (JP Patent Application Pub. 2016049956 English Translation).   

Regarding claim 10 (New), Bytheway teaches a haptic system, comprising a haptic device (¶048; may be a haptics engine in hand grip 30 providing a variety of different vibrations to provide for simulated responses) comprising:
a casing (¶027, Fig 2, hand grip 30 housing); and
¶031; sense electrode 38 may be disposed inside the hand grip 30); and
a controller (¶020; a touch and proximity sensor controller; ¶040; touch and proximity sensor controller 42 disposed within hand grip 30) configured to:
accept a notification instruction (¶038; sense electrode 38 that receives the signal from a user's finger on the trigger 32, and then transmits that signal to the touch and proximity sensor controller 42);
notify an indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information (¶034; as finger squeezes trigger 32, signal on sense electrode may increase from  minimum signal level when finger first touches the trigger 32 and increasing until reaching a maximum signal level when trigger 32 is fully depressed) or an indication indicating that the contact position of the finger matches the reference position (Examiner notes: no weight as this “optional via OR” feature was not selected); and
provide a tactile stimulus for the user gripping the casing (¶038; a touch and proximity sensor controller 42 for generating a signal that is transmitted to the user's hand via the drive electrode 36).
Bytheway is silent on the feature: determine whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information. Yoshizu from an analogous plurality of contact sensors for sensing finger position about a hand gripped object art, teaches the feature: determine whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information (¶056; gripping pattern determination unit 23 compares three values acquired based on sensor information with three values recorded in gripping pattern table, and calculates evaluation value representing degree of similarity for each gripping pattern; Examiner interprets gripping pattern determination unit 23 to be functionally equivalent to a controller).Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s haptic system with the feature, as taught by Yoshizu in order to validate the accuracy of sensing position). 

Regarding claim 13 (New), Bytheway and Yoshizu teach the haptic system according to claim 10, and Bytheway further teaches wherein the sensor is a capacitance type sensor (Abstract, ¶001; a capacitive sensor used for proximity detection of finger).

Regarding claim 14 (New), Bytheway and Yoshizu teach the haptic system according to claim 10, and Bytheway mentions use of a haptics engine in hand grip 30 providing a variety of different vibrations for simulated responses (¶048; also per ¶040, ¶044, etc, see drive electrode; Examiner interprets the drive electrode as connecting to a driver or simply an actuation means).  
Likewise, Bytheway suggests use of an actuator, does not explicitly recite the word. Yoshizu teach further teaches the controller comprises an actuator (¶037; has plurality of tactile sensation generating units /actuators 210), and wherein providing the tactile stimulus comprises providing the tactile stimulus through mechanical vibration generated by the actuator (¶037; actuators 210 include tactile presentation pin supporting units or moving direction regulating means 215 that support pin 214 and regulates moving direction of tactile presentation pin 214; Examiner interprets pin movement as a mechanical vibration source). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s haptic system with the feature, as taught by Yoshizu, for the advantage of movement regulations of actuators. 



Regarding claim 16 (New), Bytheway and Yoshizu teach the haptic system according to claim 14, and Bytheway further teaches wherein the sensor comprises an electrode connected to an exterior of the actuator to be common or electrically equipotential (¶040, touch and proximity sensor controller 42 disposed within hand grip 30 includes wiring connected to drive electrode 36 and to sense electrode 38).

Regarding claim 17 (New), Bytheway and Yoshizu teach the haptic system according to claim 10, and Bytheway further teaches wherein the controller comprises first electrodes (¶040; controller 42 includes wiring connected to drive electrode 36 and to sense electrode 38), and wherein providing the tactile stimulus comprises providing electrical stimulus to the finger through the first electrodes (¶041; sense electrode 38 may be moved to under the end of trigger 32 to maximize the distance at which the approach of a finger may be detected.

Regarding claim 18 (New), Bytheway and Yoshizu teach the haptic system according to claim 17, and Bytheway further teaches wherein the sensor comprises a second electrode connected to the first electrodes to be common or electrically equipotential (¶044; the sense electrode 38 may be reversed. In this configuration, a signal is now being transmitted on the drive electrode 44, and the signal is detected on the sense electrodes 46 as the sensed signal).

Regarding claim 19 (New), Bytheway teaches a method comprising:
detecting, by a sensor (¶031; sense electrode 38) of a haptic device ¶048; may be a haptics engine in hand grip 30, contact of a finger of a user gripping a casing of the haptic device (¶027, Fig 2, hand grip 30 housing), wherein the sensor is housed in the casing(¶031; sense electrode 38 may be disposed inside the hand grip 30) ;
a controller (¶020; a touch and proximity sensor controller; ¶040; touch and proximity sensor controller 42 disposed within hand grip 30),
notifying, by the controller, an indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information  (¶034; as finger squeezes trigger 32, signal on sense electrode may increase from  minimum signal level when finger first touches the trigger 32 and increasing until reaching a maximum signal level when trigger 32 is fully depressed) or an indication indicating that the contact position of the finger matches the reference position (Examiner notes: no weight as this “optional via OR” feature was not selected);
and providing, by the controller (¶038; sense electrode 38 that receives the signal from a user's finger on the trigger 32, and then transmits that signal to the touch and proximity sensor controller 42), a tactile stimulus for the user gripping the casing (¶038; a touch and proximity 
Bytheway is silent on the feature: determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information. Yoshizu from an analogous plurality of contact sensors for sensing finger position about a hand gripped object art, teaches the feature: determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information (¶056; gripping pattern determination unit 23 compares three values acquired based on sensor information with three values recorded in gripping pattern table, and calculates evaluation value representing degree of similarity for each gripping pattern; Examiner interprets gripping pattern determination unit 23 to be functionally equivalent to a controller).Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s haptic system with the feature, as taught by Yoshizu in order to validate the accuracy of sensing position). 

Regarding claim 22 (New), Bytheway and Yoshizu teach the method according to claim 10, and Bytheway further teaches wherein the sensor is a capacitance type sensor (Abstract, ¶001; a capacitive sensor used for proximity detection of finger).

Regarding claim 23 (New), Bytheway and Yoshizu teach the method according to claim 19, and Bytheway mentions use of a haptics engine in hand grip 30 providing a variety of different vibrations for simulated responses (¶048; also per ¶040, ¶044, etc, see drive electrode; Examiner interprets the drive electrode as connecting to a driver or simply an actuation means).  
Likewise, Bytheway suggests use of an actuator, does not explicitly recite the word. Yoshizu teach further teaches the controller comprises an actuator (¶037; has plurality of tactile ¶037; actuators 210 include tactile presentation pin supporting units or moving direction regulating means 215 that support pin 214 and regulates moving direction of tactile presentation pin 214; Examiner interprets pin movement as a mechanical vibration source). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s method with the feature, as taught by Yoshizu, for the advantage of movement regulations of actuators. 

Regarding claim 24 (New), Bytheway and Yoshizu teach the method according to claim 23, but both are silent on wherein the mechanical vibration is asymmetrical vibration. A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of improved methods for the variety of different vibrations for simulated responses per Bytheway. Furthermore the vibrations may consist of a finite number of solutions where the mechanical vibration consists of either symmetrical vibration or non- symmetrical, i.e., asymmetrical vibrations. One of ordinary skill in the art would have had good reason to use asymmetrical vibrations simply as one physical stimuli, that wouldn’t affect  nearby regions. It would require no more than "ordinary skill and common sense," to use asymmetrical vibrations. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try using asymmetrical vibrations, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Regarding claim 25 (New), Bytheway and Yoshizu teach the method according to claim 23, and Bytheway further teaches wherein the sensor comprises an electrode connected to an exterior of the actuator to be common or electrically equipotential (¶040, touch and proximity 

Regarding claim 26 (New), Bytheway and Yoshizu teach the method according to claim 19, and Bytheway further teaches wherein the controller comprises first electrodes (¶040; controller 42 includes wiring connected to drive electrode 36 and to sense electrode 38), and wherein providing the tactile stimulus comprises providing electrical stimulus to the finger through the first electrodes (¶041; sense electrode 38 may be moved to under the end of trigger 32 to maximize the distance at which the approach of a finger may be detected.

Regarding claim 27 (New), Bytheway and Yoshizu teach the method according to claim 26, and Bytheway further teaches wherein the sensor comprises a second electrode connected to the first electrodes to be common or electrically equipotential (¶044; the sense electrode 38 may be reversed. In this configuration, a signal is now being transmitted on the drive electrode 44, and the signal is detected on the sense electrodes 46 as the sensed signal).

Claims 11-12 and 20-21are rejected under 35 U.S.C. 103 as being unpatentable over Bytheway (U.S. Patent Application Pub. US 20180188883) in view of Yoshizu (JP Patent Application Pub. 2016049956 English Translation) further in view of SATO et al. (JP Patent Application Pub. 2004318399).

Regarding claim 11 (New), Bytheway and Yoshizu teach the haptic system according to claim 10, but both are silent on the features in claim 11. 
Sato from an analogous art teaches a tactile / force sense presentation system/method comprising:
¶037; a plurality of unit tactile sensation generating units / actuators 210 each of which includes a tactile presentation pin supporting unit (moving direction regulating means) 215 that supports the pin 214 and regulates the moving direction of the tactile presentation pin 214. Each unit tactile generator 210 is independent of each other) each comprising a respective sensor (¶056; a plurality of position / posture detecting units (finger position detecting means) for detecting the positions and postures of predetermined parts of hands and fingers are provided)...each position / posture detection unit 23 is provided to hold  fixed positional relationship with respect to a part (detection position) for detecting a position and a posture), wherein the haptic device is one of the plurality of haptic devices (¶037), and 
wherein for each of the plurality of haptic devices, the controller is configured to determine whether respective sensor information on a contact position of the finger detected by the respective sensor matches the preset reference position information (¶134; information processing device 8 determines finger information from each position / posture detection unit 23 based on signal (information)… position and posture coordinates of such as are obtained… relative position and orientation with respect to a reference position and reference orientation are obtained from information from each position and orientation detection unit 23, and relative position and orientation information and reference position and reference orientation information are obtained. Based on this, the position and orientation of the finger or the like are determined).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Bytheway’s haptic system with the features, as taught by Sato above to further enhance the validity of accuracy of sensing positions). 

Regarding claim 12 (New), Bytheway, Yoshizu and Sato teach the haptic system according to claim 10, and Yoshizu further teaches the haptic system comprising
¶056; a plurality of position / posture detecting units (finger position detecting means). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s haptic system with the feature, as taught by Yoshizu in order to validate the accuracy of sensing positions. Bytheway and Yoshizu are silent on the remainder of the claim.
Sato further teaches wherein determining whether the sensor information on the contact position of the finger matches the preset reference position information comprises using, as the sensor information, a combination of detection results of the contact of the finger from the plurality of sensors (¶134; processing device 8 determines finger information from each position / posture detection unit 23 based on signal information with position and posture coordinates and relative position and orientation with respect to a reference position  are obtained from information from each position and orientation detection units…based on this combined information, position and orientation of fingers are determined) or a value derived by a relational formula and the detection results of the contact of the finger from the plurality of sensors (Examiner notes: no weight as this “optional via OR” feature was not selected). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Bytheway’s haptic system with the features above, as taught by Sato above to further enhance the validity of accuracy of sensing positions). 

Regarding claim 20 (New), Bytheway and Yoshizu teach the method according to claim 19, but both are silent on the features in claim 20. 
Sato from an analogous art teaches a tactile / force sense presentation method comprising:
¶037; a plurality of unit tactile sensation generating units / actuators 210 each of which includes a tactile presentation pin supporting unit (moving direction regulating means) 215 that supports the pin 214 and regulates the moving direction of the tactile presentation pin 214. Each unit tactile generator 210 is independent of each other) each comprising a respective sensor (¶056; a plurality of position / posture detecting units (finger position detecting means) for detecting the positions and postures of predetermined parts of hands and fingers are provided)...each position / posture detection unit 23 is provided to hold  fixed positional relationship with respect to a part (detection position) for detecting a position and a posture), wherein the haptic device is one of the plurality of haptic devices (¶037), and 
wherein for each of the plurality of haptic devices, the controller being configured to determine whether respective sensor information on a contact position of the finger detected by the respective sensor matches the preset reference position information (¶134; information processing device 8 determines finger information from each position / posture detection unit 23 based on signal (information)… position and posture coordinates of such as are obtained… relative position and orientation with respect to a reference position and reference orientation are obtained from information from each position and orientation detection unit 23, and relative position and orientation information and reference position and reference orientation information are obtained. Based on this, the position and orientation of the finger or the like are determined).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Bytheway’s haptic method with the features, as taught by Sato above to further enhance the validity of accuracy of sensing positions). 

Regarding claim 21 (New), Bytheway, Yoshizu and Sato teach the method according to claim 19, and Yoshizu further teaches the method comprising
¶056; a plurality of position / posture detecting units (finger position detecting means). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s haptic system with the feature, as taught by Yoshizu in order to validate the accuracy of sensing positions. Bytheway and Yoshizu are silent on the remainder of the claim.
Sato further teaches wherein determining whether the sensor information on the contact position of the finger matches the preset reference position information comprises using, as the sensor information, a combination of detection results of the contact of the finger from the plurality of sensors (¶134; processing device 8 determines finger information from each position / posture detection unit 23 based on signal information with position and posture coordinates and relative position and orientation with respect to a reference position  are obtained from information from each position and orientation detection units…based on this combined information, position and orientation of fingers are determined) or a value derived by a relational formula and the detection results of the contact of the finger from the plurality of sensors (Examiner notes: no weight as this “optional via OR” feature was not selected). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Bytheway’s haptic method with the features above, as taught by Sato above to further enhance the validity of accuracy of sensing positions). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 



Hu et al. (U.S. Patent Application Pub. 20180101262) teaches a touch-sensing electronic device includes a housing having first, second and third touch-sensing surfaces; sensing electrodes formed on the same substrate and having capacitance changes in response to touch operations.  

Asano (U.S. Patent Application Pub. 20140078117) teaches an information processing apparatus including a sensor information acquisition unit that acquires sensor information output from a sensor that detects contact of a finger with a surface of a writing instrument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684